Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 12/20/2021 has been entered and carefully considered.
Claims 1, 7, and 13 have been amended.
Claims 2, 8, and 14 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 12/20/2021, with respect to claims 1, 7, and 13 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 7, and 13 has been withdrawn.
Reasons for Allowance
Claims 1, 3-7, 9-13, and 15-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 7, and 13 are allowable over the prior art of record because none of the prior art teach wherein, filtering out the candidate ground points in the high resolution mesh comprises: selecting a grid one by one from the high resolution mesh as a current grid, and filtering out candidate ground points in the 
Claims 3-6, 9-12, 15-18 are considered allowable based on their respective dependence on allowed claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.